Citation Nr: 0814638	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-32 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for basic eligibility for Department of 
Veterans' Affairs death benefits.  


WITNESSES AT HEARING ON APPEAL

The Appellant and her son


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which determined 
that new and material evidence had not been submitted to 
reopen a previously denied claim.  The appellant, the 
surviving spouse of an individual who reportedly had "active 
service" during World War II, appealed that decision to the 
BVA and the case was referred to the Board for appellate 
review.



FINDING OF FACT

The evidence associated with the claims file subsequent to 
the June 2003 RO decision is either cumulative or redundant, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  



CONCLUSION OF LAW

1.  The June 2003 RO decision, which denied basic entitlement 
to VA death benefits, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received subsequent to the RO's June 2003 
decision is not new and material, and the claim for basic 
entitlement to VA death benefits is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the claim on appeal, the 
Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was 
accomplished by way of a letters from the RO to the appellant 
dated in September 2007 and November 2007.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the 
facts and circumstances in this case.  The appellant has been 
kept informed of the RO's actions in this case by way of the 
Statement of the Case, and been informed of the evidence 
considered, the pertinent laws and regulations and a 
rationale for the decision reached in denying the claim.  The 
appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the appeal.

In May 2003 the appellant filed an original application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse based on her status as 
the surviving spouse of a "veteran."  A denial of that claim 
was issued in June 2003 based upon the fact that the National 
Personnel Records Center (NPRC) certified that the 
appellant's deceased spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The appellant was notified of that decision and of her 
appellate rights, but did not appeal that decision.  That 
decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Since June 2003, the appellant has submitted the affidavits 
of S.C., F.G, and N.F.  The affidavits were executed in March 
of 1946 and assert that the affiants were members of the 
appellant's spouse's regiment and personally knew the 
appellant's spouse during service.  

Also submitted since June 2003 is a PA AGO Form 23, Affidavit 
for Philippine Army Personnel, executed by the appellant's 
spouse in March 1946.  It asserts that the he was inducted 
into the USAFFE in November 1941 and served with the 63rd 
Infantry Regiment as a private first class until that unit 
was disbanded in May 1942.  The appellant's spouse 
additionally states that he served as a guerilla from 
December 1942 until approximately April 1945.  

Also included in the record is a request by the RO in June 
1978 to the U.S. Army requesting information on the 
appellant's spouse.  A response in September 1978 indicated 
that the appellant's husband was not found to have a service 
record with the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  Additional requests for information were made 
in July 1979 and again in May of 2003 with the same result.  

A hearing was held before the BVA in January 2008.  At that 
time, the appellant and her translator pointed to the above-
mentioned Affidavit for Philippine Army Personnel as evidence 
of proof of service which would entitle the appellant to VA 
death benefits.  The appellant candidly testified that she 
had no documents from the United States Government showing 
that her husband had performed active service during World 
War II.

A thorough review of the evidence submitted indicates that at 
least the affidavit of F.G. was submitted prior to the June 
2003 final decision and therefore does not constitute new 
evidence.  

As to the affidavits of S.C. and N.F, as well as the 
Affidavit of Philippine Army Personnel, those documents 
constitute new evidence, but do not constitute material 
evidence.  These documents do not relate to an unestablished 
fact necessary to substantiate the claim, namely the question 
of whether the appellant's husband was entitled to veteran's 
benefits based on verified service in the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  38 U.S.C.A. 
§ 501(a)(1) (West 2002).  Under that authority, the Secretary 
has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits 
based on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus 'veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. § 3.203(a) (requiring 
service department documentation of service where available), 
§ 3.203(c) (requiring service department verification of 
service where documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 
(1992); 38 C.F.R. § 3.203(c).  Thus, if the United States 
service department does not verify the claimed service, the 
applicant's only recourse lies with the relevant service 
department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. 
Cir. 1997).  In short, under 38 C.F.R. § 3.203, a claimant is 
not eligible for VA benefits based upon Philippine service 
unless a United States service department documents or 
certifies their service.  Soria v. Brown, 118 F.3d 747 (Fed. 
Cir. 1997). 

The Board also notes that persons with service in the 
Philippine Commonwealth Army, USAFFE (U.S. Armed Forces, Far 
East), including the recognized guerrillas, or service with 
the New Philippine Scouts under Public Law 190, 79th Congress 
shall not be deemed to have been in active military service 
with the Armed Forces of the United States for the purpose of 
establishing entitlement to VA non-service-connected death 
pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

In light of the above, the documents submitted by the 
appellant fail to satisfy the requirements of 38 C.F.R. § 
3.203 as acceptable proof of service, as this is not an 
official document of the appropriate United States service 
department, and is without the official seal.  The documents 
therefore are not acceptable as verification of the 
appellant's deceased spouse's service for the purpose of 
receiving VA benefits, and are therefore not material to an 
unestablished fact in this matter.  Soria v. Brown, 118 F.3d 
747 (Fed. Cir. 1997).  Absent evidence which is both new and 
material to the question of the decedent's entitlement to 
veteran's benefits, reopening of the appellant's claim is not 
warranted.  


ORDER

New and material evidence has not been presented to reopen a 
claim for basic eligibility for VA death benefits, and the 
appeal is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


